DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by KR 2015-0050911 to KIM BYUNG KOOK.
	Regarding claim 1, KOOK ‘911 discloses a multipurpose holder (for hairdressing tools and accessories), comprising: an annular element 50 for placing objects, a surface element 13 comprising a magnet 20, wherein the annular element 50 and the surface element 13 are positioned in a body 10 at horizontally opposite ends of the body 10. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2015-0050911 to KIM BYUNG KOOK in view of US 5,881,983 to Hoffman et al.
	Regarding claim 2, KOOK ‘911 teaches an annular element comprises a ring that could be metal or synthetic resin while Hoffman ‘983 teaches an interior part of an annular element for placing objects is made of a flexible, resilient plastic.  The examiner submits that synthetic resin has uses, such as in the manufacture of surface coatings, glues, synthetic textile fibers, etc.; which could result in an interior part that functions as a non-slip material.  The examiner further submits that a flexible, resilient plastic, annular element 18 as taught in Hoffman ‘983 certainly creates a non-slip surface part 18.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the synthetic resin interior portion of the annular element of KOOK ‘911 into the flexible, resilient plastic, i.e. non-slip material taught in Hoffman ‘983 so that the held tool or accessory is secure and the contacting surfaces are protected.
	Regarding claim 3, KOOK ‘911 teaches the surface element 13 attachable horizontally and vertically.  Hoffman ‘983 teaches a surface element 24/28 that is attachable horizontally and vertically  and also comprises a weight 28.    The surface elements of both references are designed to support the annular element while holding a tool or accessory.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface element of KOOK ‘911 with the weight as taught in Hoffman ‘983 in order to offer more stability when support a tool or accessory relative thereto.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and could be used in subsequent office action rejections.  The list of supports is as follows: US-20150083886-A1 OR US-7077370-B2 OR US-6520467-B2 OR US-5937537-A OR US-6601813-B1 OR US-5172880-A OR US-5064154-A OR US-4910385-A OR US-4874142-A OR US-4746090-A OR US-6318691-B1 OR US-5743415-A OR US-4219178-A OR US-4696447-A OR US-5613305-A OR US-5590475-A OR US-4712313-A OR US-20120240330-A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MONICA E MILLNER/Primary Examiner, Art Unit 3632